Title: To Thomas Jefferson from Lucy Ludwell Paradise, 5 May 1786
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Sir
London Charles-St May the 5th. 1786.

I hope before you shall have received this letter, your Excellency will be safe arrived, and found your amiable daughter in perfect health, to whom, I beg you will make all our Compliments. Your very kind letter I received on the morning of your Excellency’s departure, for which, I return you a thousand thanks, as it gave me great comfort, and brought me the pleasing assurance of your Excellencys doing every thing you could for to promote mine and my familys welfare. It is not in language to express to your Excellency the feelings, I had upon the occasion, to see myself supported by the First Character in Our State, and I shall add, the First in the Continent of North America. The Ware, and the very Ill state of Mr. Paradises health, have brought very great afflictions upon me, as your Excellency well knows. But I trust with your kind, and friendly assistance, to be brought to that State of tranquility I once injoyed. The assistance, I ask of your Excellency, is to take the trouble to write to Mr. Paradise in the strongest terms to advise him to go by the very first opportunity. How happy should I be could I accompany him, but that my own reflections tell me, it would be very improper at this time, as it would have a very bad appearance in the eyes of his creditors, who would conclude immediatly that we were run-a-way. Mr. Paradise and myself who have during the whole time of the Ware keept up our credit in this Country, must not now let it sink, by any mean or bad action. He is a Man of Strict honesty, and would shudder at the thought of any action, which would at once blast his name, and that of his family’s. The only thing he wants, is to take resolution to undertake the voyage, and I know of no one more capable of giving him that, then your Excellency. Ships have arrived, since your Excellencys departure, but they have not brought us one line. What the reason can be of it I cannot tell. The Steward must have independent of the Money in the Loan Office, about Two Thousand Pound, and that Money he must have had for some time. I cannot say enough in the praise of Dr. Bancroft who seems to interest himself heartily in mine and my familys welfare. When your Excellency does Mr. Paradise the honor to write to him, I shall esteem it a Mark of your regard, if your Excellency would send him letters for Virginia to those Gentlemen who have shewed themselves true friends to our Cause, during the Ware. I say the Ware, as that was the time,  to see whether they were sincere friends to their Country. We have proved ourselves such, and was the same which has already passed to come over again, we would act in the same manner. By your Excellencys sending letters accompany’d with one from yourself, it would make him think and finely determine to go.
Adieu My Dear Sir And believe me to be Your Excellencys Most Obedient humble Servant and Friend,

Lucy Paradise


P.S. I have to beg of your Excellency, that this letter may not be known to Mr. Paradise. If your Excellency should honour me with a Letter, please to direct your letter for me, under cover to Dr. Bancroft, No. 12 Villers Street, York-Buildings.

